UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6692


RODERICK ENGLISH,

                        Plaintiff – Appellant,

          v.

DOCTOR BEVERLY A. WOOD; DONIKIAS GRAY; COUNSELORS MADDOX;
WILLIAM R. BYARS, JR.; DOCTOR NOCHO PEREZ; ASHLEY SHARMANE
WASHINGTON; DOCTOR FERLUATO,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:13-cv-02677-JFA)


Submitted:   July 24, 2014                    Decided:    July 29, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick Jerome English, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roderick Jerome English appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     English v. Wood, No. 1:13-cv-02677-JFA (D.S.C. Apr. 1,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2